4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 1 of 35 - Page ID # 1742




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

TREVELLE J. TAYLOR,

                      Petitioner,                           4:19CV3102

       vs.
                                                 MEMORANDUM AND ORDER
SCOTT FRAKES, NDCS Director;

                      Respondent.


       This matter is before the court on Trevelle J. Taylor’s (“Petitioner” or
“Taylor”) Petition for Writ of Habeas Corpus. (Filing 1.) For the reasons that follow,
Petitioner’s habeas petition is denied and dismissed with prejudice.

                                     I. CLAIMS

       Summarized and condensed,1 and as set forth in the court’s initial review
order (filing 6), Taylor asserted the following claims that were potentially cognizable
in this court:

      Claim One:            Petitioner received ineffective assistance of counsel in
                            violation of his rights under the Sixth and Fourteenth
                            Amendments when counsel failed to raise Fourth
                            Amendment objections to evidence and testimony
                            obtained from an unconstitutional detention and arrest to
                            preserve the question of admissibility for appeal.




      1
          Petitioner did not object to the court’s summary and condensation.
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 2 of 35 - Page ID # 1743




     Claim Two:        Petitioner received ineffective assistance of counsel in
                       violation of the Sixth and Fourteenth Amendments when
                       counsel failed to object to all inadmissible hearsay
                       testimony regarding the general location where the gun
                       used in the homicide was found and failed to raise at trial
                       and on direct appeal the fact that this testimony violated
                       Petitioner’s Sixth Amendment right to confrontation.

     Claim Three:      Petitioner received ineffective assistance of counsel in
                       violation of the Sixth and Fourteenth Amendments when
                       counsel failed to object to and move for a mistrial based
                       on the prosecutor’s improper closing arguments and failed
                       to assert the issue on direct appeal as plain error.

     Claim Four:       Petitioner’s rights under the Fifth, Sixth, and Fourteenth
                       Amendments were violated when the cumulative effect of
                       his counsel’s deficient performance resulted in an unfair
                       trial.

     Claim Five:       Petitioner’s rights under the Fifth and Fourteenth
                       Amendments were violated when the trial court allowed
                       the State to present hearsay testimony by Joseph Copeland
                       about where a gun used in the homicide was located over
                       Petitioner’s objections.

     Claim Six:        Petitioner’s rights under the Fifth and Fourteenth
                       Amendments were violated when the trial court allowed
                       Officer Strominger to make an in-court identification that
                       was the product of an unduly suggestive identification of
                       Petitioner made by Officer Strominger.



                                      2
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 3 of 35 - Page ID # 1744




                                II. BACKGROUND

A. Convictions and Sentences

      The court states the facts as they were recited by the Nebraska Supreme Court
on direct appeal after retrial in State v. Taylor, 842 N.W.2d 771, 773 (Neb. 2014)
(Taylor II) (filing 8-5). See Bucklew v. Luebbers, 436 F.3d 1010, 1013 (8th Cir.
2006) (utilizing state court’s recitation of facts on review of federal habeas petition).

       On September 19, 2009, Catrice Bryson was standing outside a friend’s house
on Curtis Avenue in Omaha, Nebraska, when Gaines pulled into the driveway.
Bryson and Gaines spoke for about 10 minutes, during which time Gaines remained
seated in his vehicle. At one point during the conversation, Bryson went to her
vehicle and reached into the middle console for a pen. When Bryson turned around
to rejoin Gaines, she looked toward Curtis Avenue, saw two men with guns, and
heard gunshots.

       The two men were in the street behind Gaines’ vehicle, one on the driver’s
side and one on the passenger side. The shooter on the driver’s side was an African
American with a “[l]ow haircut” and wore a brown shirt with orange writing on it.
The shooter on the passenger side was a “light-skinned” African American with long
braids, a white basketball jersey, and a “do-rag.”

       Bryson heard Gaines say that he had been shot. She ran toward Gaines’
vehicle, screaming for the shooters to stop and to leave Gaines alone. The shooter
on the driver’s side ran east along Curtis Avenue, and the shooter on the passenger
side ran west. Gaines subsequently died from the injuries sustained in the shooting.
An autopsy revealed that death was caused by a gunshot wound to the back.

      After Omaha police officers arrived on the scene, they broadcast a description
of one shooter as an African American male with long braids, a white shirt, and jean


                                           3
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 4 of 35 - Page ID # 1745




shorts. Police also broadcast a description of a “possible suspect” white vehicle that
did not have hubcaps.

      As Officer Joel Strominger headed toward the location of the shooting, he saw
a vehicle that matched the description of the white vehicle. Near the passenger side,
he observed an African American male who was wearing a white T-shirt and dark-
colored shorts and had something brown in his hand. Strominger radioed a
description of the person to other officers. At trial, Strominger identified Taylor as
the person he had seen near the white vehicle.

      When the white vehicle went west, and Taylor went east, Strominger followed
the vehicle. Once he learned that the vehicle was reported stolen, he pulled it over
on 42d Street near Curtis Avenue. Strominger held the lone occupant, Joshua
Kercheval, at gunpoint until additional officers arrived to assist with an arrest.

       Officer Jarvis Duncan and another officer responded to Strominger’s
description of the person seen near the white vehicle, and while traveling in the
direction Strominger indicated the individual had gone, they saw an African
American male matching the description. As they stopped, the man, later identified
as Taylor, started running. The officers caught him at Kercheval’s house and placed
him in handcuffs. Before he was apprehended, Taylor threw a brown shirt under a
tree in the front yard of Kercheval’s house. At trial, Bryson identified the shirt as the
shirt worn by the shooter on the driver’s side of Gaines’ vehicle.

      Duncan placed Taylor in the back seat of a police cruiser and took him to
Strominger, who was five or six blocks away. Strominger immediately identified
Taylor as the person he had seen by the white vehicle. No more than 10 minutes had
elapsed since Strominger had seen Taylor next to the vehicle. Taylor was
subsequently charged with first degree murder and use of a deadly weapon to commit
a felony. Taylor’s first trial resulted in a reversal on appeal for the giving of an
erroneous jury instruction. The case was remanded for retrial. See State v. Taylor,
803 N.W.2d 746 (Neb. 2011) (Taylor I) (filing 8-4).
                                           4
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 5 of 35 - Page ID # 1746




       At Taylor’s second trial, the State called several witnesses who, on the day of
the shooting, had observed Taylor or an individual matching his description near
Curtis Avenue. Alisha Hobson and Frances Fortenberry testified that right after they
heard gunshots, they saw a man matching Taylor’s description running along Curtis
Avenue. Trisha Lade saw Taylor running along Vernon Avenue, which is near Curtis
Avenue. She saw Taylor kneel behind some bushes and heard him yell into his cell
phone, “[C]ome get me.” Joseph Copeland testified that just after he heard gunfire,
he saw an African American male running along Redick Avenue, which is near
Curtis Avenue.

      The State also adduced evidence that more than 2 months after the shooting,
Copeland’s son found a gun hidden in the bushes or trees of a nearby school. The
weapon was a semiautomatic 9-mm pistol. Three bullet casings recovered from the
scene of the shooting were matched to the pistol.

      Kercheval testified that on the day of the shooting, Taylor and Joshua Nolan
came to his house; asked if he wanted to ride around in their vehicle, which was
white; and then requested that he drive. The three drove around in the vehicle for
about 1 hour before stopping at a convenience store from approximately 1:21 to 1:34
p.m. After they left the convenience store, Kercheval let Taylor out of the vehicle at
44th Street and Curtis Avenue so that Taylor could obtain some marijuana and
Kercheval parked the vehicle on 45th Street. About 5 minutes later, Nolan exited the
vehicle and headed down 45th Street toward Curtis Avenue.

       Kercheval testified that about 2 minutes after Nolan left the vehicle, Kercheval
heard approximately 10 gunshots and saw Nolan running toward the vehicle from
the direction of Curtis Avenue. Kercheval explained that Nolan got into the vehicle,
asked Kercheval to “drive off,” and then got out of the vehicle at a school near 40th
Street and Bauman Avenue. Shortly thereafter, Kercheval was pulled over by a
police officer and arrested for driving a stolen vehicle.



                                          5
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 6 of 35 - Page ID # 1747




        The jury convicted Taylor of both charges. The district court sentenced him
to life imprisonment for first degree murder and 10 years’ to 10 years’ imprisonment
for use of a deadly weapon to commit a felony, to be served consecutively to the life
sentence.

B. Direct Appeal Following Retrial

       Taylor appealed his convictions and sentences to the Nebraska Supreme
Court. (Filing 8-2.) Taylor was represented on direct appeal by the same counsel
who represented him at retrial and sentencing. In his direct appeal, Taylor assigned
that the trial court erred in (1) allowing the State to present inadmissible hearsay
regarding the location of the gun and (2) allowing Strominger to identify Taylor in
court. (Filing 8-5; see also Filing 8-7.) Taylor also assigned that his sentence of life
imprisonment was unconstitutional. (Filing 8-5; see also Filing 8-7 & Filing 8-9.)
The Nebraska Supreme Court rejected the first two claims of trial court error and
affirmed Taylor’s convictions. (Filing 8-5 at CM/ECF pp. 4-7, 8.) The court also
affirmed the sentence of imprisonment for 10 to 10 years for use of a weapon to
commit a felony, but determined that Taylor’s sentence of life imprisonment for first
degree murder was unconstitutional under Miller v. Alabama, 567 U.S. 460 (2012),
because Taylor was under 18 years of age at the time of the offense. (Filing 8-5 at
CM/ECF pp. 7-8.) The Nebraska Supreme Court thus vacated the sentence of life
imprisonment for first degree murder and remanded the case for resentencing as to
that conviction. (Filing 8-5 at CM/ECF pp. 7-8.)

       Taylor was resentenced on February 5, 2016, to imprisonment for 40 to 40
years for first degree murder, with the sentence to run consecutively to his sentence
for use of a weapon to commit a felony. (See Filing 8-16 at CM/ECF p. 38.)

C. Postconviction Action

        On March 30, 2016, Taylor filed a timely pro se motion for postconviction
relief. (Filing 8-16 at CM/ECF pp. 2-37.) He set forth three claims of ineffective
                                           6
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 7 of 35 - Page ID # 1748




assistance of trial counsel. He claimed that counsel was ineffective for (1) failing to
object to the admission of evidence obtained from an allegedly unconstitutional
detention and arrest, (2) failing to object to allegedly inadmissible hearsay testimony
regarding the general location in which a gun tied to the shooting was found, and (3)
failing to object to and move for a mistrial based on the prosecutor’s allegedly
improper closing arguments. (Filing 8-16 at CM/ECF pp. 4-36.) He also claimed that
the cumulative effect of these alleged errors denied him effective assistance of
counsel. (Filing 8-16 at CM/ECF p. 36.) Taylor requested an evidentiary hearing,
appointment of postconviction counsel, and relief including reversal of his
convictions and vacation of his sentences. (Filing 8-16 at CM/ECF p. 2.)

      In a written order filed August 31, 2017, the state district court rejected each
of Taylor’s claims. (Filing 8-16 at CM/ECF pp. 38-49.) The court overruled Taylor’s
motion for postconviction relief, denied his request for an evidentiary hearing, and
denied his request for appointment of counsel. (Filing 8-16 at CM/ECF pp. 48-49.)

       Taylor appealed to the Nebraska Supreme Court, assigning that the state
district court erred when it found each of his claims to be without merit and overruled
his motion for postconviction relief without an evidentiary hearing. (Filing 8-3;
Filing 8-11.) He also claimed that the state district court erred when it refused to
appoint postconviction counsel. (Filing 8-11.)

       In a published opinion filed July 27, 2018, the Nebraska Supreme Court
affirmed the state district court’s order overruling Taylor’s motion for
postconviction relief without an evidentiary hearing and without appointing counsel.
(Filing 8-6.) In denying the ineffective assistance of counsel claims, the Nebraska
Supreme Court correctly stated the deficient performance and prejudice prongs of
the Strickland v. Washington, 466 U.S. 668 (1984), standard as the applicable legal
standard. (Filing 8-6 at CM/ECF pp. 5-6.) The specific allegations of the claims and
the Nebraska Supreme Court’s disposition of each is set forth in the analysis below.
Taylor filed a motion for rehearing, which was overruled. (Filing 8-3 at CM/ECF p.
5.) Taylor filed a petition for writ of certiorari with the United States Supreme Court,
                                           7
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 8 of 35 - Page ID # 1749




which was denied on February 25, 2019. Taylor v. Nebraska, 139 S. Ct. 1270 (2019).
(See also Filing 8-3 at CM/ECF p. 4.) The mandate was issued by the Nebraska
Supreme Court on March 11, 2019. (Filing 8-3 at CM/ECF p. 5.)

D. Habeas Petition

       Taylor filed his Petition for Writ of Habeas Corpus in this court on October
10, 2019. (Filing 1.) In response to the Petition, Respondent filed an Answer (filing
9), a Brief (filing 10), and the relevant state court records (filing 8). Taylor filed a
brief (filing 12) in response to Respondent’s Answer, and Respondent filed a reply
brief (filing 14). This matter is fully submitted for disposition.

                   III. OVERVIEW OF APPLICABLE LAW

        Three strands of federal habeas law intertwine in this case. They are (1)
exhaustion and procedural default; (2) the deference that is owed to the state courts
when a federal court reviews the factual or legal conclusions set forth in an opinion
of a state court; and (3) the standard for evaluating a claim of ineffective assistance
of counsel. The court elaborates upon those concepts next so that it may apply them
later in a summary fashion as it reviews Taylor’s claims.

A. Exhaustion and Procedural Default

      As set forth in 28 U.S.C. § 2254:

      (b)(1) An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be granted
      unless it appears that–

      (A) the applicant has exhausted the remedies available in the courts of
      the State; or

      (B)(i) there is an absence of available State corrective process; or

                                           8
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 9 of 35 - Page ID # 1750




      (ii) circumstances exist that render such process ineffective to protect
      the rights of the applicant.

28 U.S.C. § 2254(b)(1).

      The United States Supreme Court has explained the habeas exhaustion
requirement as follows:

      Because the exhaustion doctrine is designed to give the state courts a
      full and fair opportunity to resolve federal constitutional claims before
      those claims are presented to the federal courts . . . state prisoners must
      give the state courts one full opportunity to resolve any constitutional
      issues by invoking one complete round of the State’s established
      appellate review process.

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       A state prisoner must therefore present the substance of each federal
constitutional claim to the state courts before seeking federal habeas corpus relief.
In Nebraska, “one complete round” ordinarily means that each § 2254 claim must
have been presented to the trial court, and then in an appeal to either the Nebraska
Supreme Court directly2 or to the Nebraska Court of Appeals, and then in a petition
for further review to the Nebraska Supreme Court if the Court of Appeals rules
against the petitioner. See Akins v. Kenney, 410 F.3d 451, 454-55 (8th Cir. 2005).

       “In order to fairly present a federal claim to the state courts, the petitioner
must have referred to a specific federal constitutional right, a particular
constitutional provision, a federal constitutional case, or a state case raising a
pertinent federal constitutional issue in a claim before the state courts.” Carney v.
Fabian, 487 F.3d 1094, 1096 (8th Cir. 2007) (internal citation and quotation
omitted). Although the language need not be identical, “[p]resenting a claim that is


      2
        Where a life sentence has been imposed in a criminal case, the appeal goes
directly to the Nebraska Supreme Court. Neb. Rev. Stat. § 24-1106.
                                        9
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 10 of 35 - Page ID # 1751




merely similar to the federal habeas claim is not sufficient to satisfy the fairly
presented requirement.” Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir. 1999). In
contrast, “[a] claim has been fairly presented when a petitioner has properly raised
the ‘same factual grounds and legal theories’ in the state courts which he is
attempting to raise in his federal habeas petition.” Wemark v. Iowa, 322 F.3d 1018,
1021 (8th Cir. 2003) (citation omitted).

       Where “no state court remedy is available for the unexhausted claim—that is,
if resort to the state courts would be futile—then the exhaustion requirement in §
2254(b) is satisfied, but the failure to exhaust ‘provides an independent and adequate
state-law ground for the conviction and sentence, and thus prevents federal habeas
corpus review of the defaulted claim, unless the petitioner can demonstrate cause
and prejudice for the default.’” Armstrong v. Iowa, 418 F.3d 924, 926 (8th Cir. 2005)
(quoting Gray v. Netherland, 518 U.S. 152, 162 (1996)).

      To be precise, a federal habeas court may not review a state prisoner’s federal
claims if those claims were defaulted in state court pursuant to an independent and
adequate state procedural rule “unless the prisoner can demonstrate cause for the
default and actual prejudice as a result of the alleged violation of federal law, or
demonstrate that failure to consider the claims will result in a fundamental
miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991).

B. Deferential Standard Under 28 U.S.C. § 2254(d)

       When a state court has adjudicated a habeas petitioner’s claim on the merits,
there is a very limited and extremely deferential standard of review both as to the
law and the facts. See 28 U.S.C. § 2254(d). Section 2254(d)(1) states that a federal
court may grant a writ of habeas corpus if the state court’s decision “was contrary
to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). As
explained by the Supreme Court in Williams v. Taylor, 529 U.S. 362 (2000), a state
court acts contrary to clearly established federal law if it applies a legal rule that
                                         10
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 11 of 35 - Page ID # 1752




contradicts the Supreme Court’s prior holdings or if it reaches a different result from
one of that Court’s cases despite confronting indistinguishable facts. Id. at 405-06.
Further, “it is not enough for [the court] to conclude that, in [its] independent
judgment, [it] would have applied federal law differently from the state court; the
state court’s application must have been objectively unreasonable.” Rousan v.
Roper, 436 F.3d 951, 956 (8th Cir. 2006).

       With regard to the deference owed to factual findings of a state court’s
decision, section 2254(d)(2) states that a federal court may grant a writ of habeas
corpus if a state court proceeding “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the State
court proceeding.” 28 U.S.C. § 2254(d)(2). Additionally, a federal court must
presume that a factual determination made by the state court is correct, unless the
petitioner “rebut[s] the presumption of correctness by clear and convincing
evidence.” 28 U.S.C. § 2254(e)(1).

      As the Supreme Court noted, “[i]f this standard is difficult to meet, that is
because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
deference due state court decisions “preserves authority to issue the writ in cases
where there is no possibility fairminded jurists could disagree that the state court’s
decision conflicts with [Supreme Court] precedents.” Id.

       However, this high degree of deference only applies where a claim has been
adjudicated on the merits by the state court. See Brown v. Luebbers, 371 F.3d 458,
460 (8th Cir. 2004) (“[A]s the language of the statute makes clear, there is a
condition precedent that must be satisfied before we can apply the deferential
AEDPA [Antiterrorism and Effective Death Penalty Act] standard to [the
petitioner’s] claim. The claim must have been ‘adjudicated on the merits’ in state
court.”).

      The Eighth Circuit clarified what it means for a claim to be adjudicated on the
merits, finding that:
                                          11
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 12 of 35 - Page ID # 1753




      AEDPA’s requirement that a petitioner’s claim be adjudicated on the
      merits by a state court is not an entitlement to a well-articulated or even
      a correct decision by a state court. Accordingly, the postconviction trial
      court’s discussion of counsel’s performance—combined with its
      express determination that the ineffective-assistance claim as a whole
      lacked merit—plainly suffices as an adjudication on the merits under
      AEDPA.

Worthington v. Roper, 631 F.3d 487, 496-97 (8th Cir. 2011) (internal quotation
marks and citations omitted).

       The court also determined that a federal court reviewing a habeas claim under
AEDPA must “look through” the state court opinions and “apply AEDPA review to
the ‘last reasoned decision’ of the state courts.” Id. at 497. A district court should do
“so regardless of whether the affirmance was reasoned as to some issues or was a
summary denial of all claims.” Id.

C. The Especially Deferential Strickland Standard

      When a petitioner asserts an ineffective assistance of counsel claim, the two-
pronged standard of Strickland v. Washington, 466 U.S. 668 (1984), must be applied.
The standard is very hard for petitioners to satisfy.

       Strickland requires that the petitioner demonstrate both that his counsel’s
performance was deficient, and that such deficient performance prejudiced the
petitioner’s defense. Id. at 687. The first prong of the Strickland test requires that the
petitioner demonstrate that his attorney failed to provide reasonably effective
assistance. Id. at 687-88. In conducting such a review, the courts “indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689.

      The second prong requires the petitioner to demonstrate “a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694. Further, as set forth in Strickland, counsel’s
                                          12
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 13 of 35 - Page ID # 1754




“strategic choices made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable” in a later habeas corpus action. Id.
at 690.

       Additionally, the Supreme Court has emphasized that the deference due the
state courts applies with special vigor to decisions involving ineffective assistance
of counsel claims. Knowles v. Mirzayance, 556 U.S. 111 (2009). In Knowles, the
Justices stressed that under the Strickland standard, the state courts have a great deal
of “latitude” and “leeway,” which presents a “substantially higher threshold” for a
federal habeas petitioner to overcome. As stated in Knowles:

      The question is not whether a federal court believes the state court’s
      determination under the Strickland standard was incorrect but whether
      that determination was unreasonable—a substantially higher threshold.
      And, because the Strickland standard is a general standard, a state court
      has even more latitude to reasonably determine that a defendant has not
      satisfied that standard.

Id. at 123 (internal quotation marks and citations omitted).

       Strickland applies equally to appellate counsel, and appellate counsel is
entitled to the “benefit of the doubt.” Woods v. Etherton, ___ U.S. ___, ___, 136 S.
Ct. 1149, 1153 (2016) (a “fairminded jurist” could have concluded that repetition of
anonymous tip in state-court cocaine-possession trial did not establish that the
uncontested facts it conveyed were submitted for their truth, in violation of the
Confrontation Clause, or that petitioner was prejudiced by its admission into
evidence, precluding federal habeas relief under the AEDPA; petitioner could not
establish that petitioner’s appellate counsel was ineffective, as appellate counsel was
entitled to the “benefit of the doubt”). To demonstrate prejudice on account of
appellate counsel’s failure to raise a claim on appeal, a petitioner must show a
“reasonable probability that an appeal of [the] issue would have been successful and
that the result of the appeal would thereby have been different.” Pryor v. Norris, 103
F.3d 710, 714 (8th Cir. 1997).

                                          13
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 14 of 35 - Page ID # 1755




                                IV. DISCUSSION

A. Claim One

       In Claim One, Taylor argues that he received ineffective assistance of counsel
in violation of his rights under the Sixth and Fourteenth Amendments when counsel
failed to raise Fourth Amendment objections to evidence and testimony obtained
from an unconstitutional detention and arrest to preserve the question of
admissibility for appeal. (Filing 1 at CM/ECF pp. 16-17.) Taylor raised Claim One
in his postconviction motion and appeal, and the Nebraska Supreme Court addressed
and rejected the claim as follows:

      Taylor’s first claim was that counsel was ineffective for failing to object
      to the admission of evidence obtained from an allegedly
      unconstitutional detention and arrest. Taylor noted that prior to his first
      trial, counsel had filed a motion to suppress evidence obtained as a
      result of his detention and arrest, which he alleged were made without
      reasonable suspicion or probable cause. Taylor’s motion was successful
      in part. The court determined that statements made by Taylor should be
      suppressed because he was interrogated before he was read his Miranda
      rights. See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L.Ed.
      2d 694 (1966). The court also determined that a DNA sample should be
      suppressed because Taylor was coerced into giving the sample.
      However, the court denied the remainder of the motion to suppress
      because it found that the detention and arrest were not unconstitutional.

      The facts related to Taylor’s detention and arrest were generally as
      follows: A witness saw two men shooting into a vehicle in which the
      victim, Gaines, was seated. The witness described one of the shooters
      as wearing a brown shirt. Police officers who arrived on the scene of
      the shooting broadcast a description of a white vehicle that was believed
      to have been connected with the suspects. Officer Joel Strominger heard
      the broadcast and was in the vicinity of the shooting when he saw a
      vehicle that matched the description in the broadcast. Strominger
      observed a man standing near the passenger side of the vehicle who
      appeared to have exited the vehicle. The man was holding something
      brown in his hand. When the vehicle and the man departed in opposite
                                          14
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 15 of 35 - Page ID # 1756




      directions, Strominger followed the vehicle. He radioed a description
      of the man and the direction the man was heading to other officers.

      Officer Jarvis Duncan heard Strominger’s description and was traveling
      in the direction that Strominger had said the man was going. Duncan
      saw a man, Taylor, who fit the description given by Strominger. When
      Duncan and his partner pulled their cruiser up next to Taylor, Taylor
      started running. Duncan and his partner chased after Taylor and ordered
      him to stop, but he kept running. They caught up to Taylor at the front
      door of a house. Before the officers apprehended Taylor, they saw him
      throw something behind a tree in the front yard of the house. Duncan
      later found a brown shirt by the tree. At trial, a witness to the shooting
      identified the brown shirt found under the tree as the shirt worn by one
      of the shooters. Duncan and his partner handcuffed Taylor and placed
      him inside their cruiser. The officers took Taylor to Strominger, who
      was nearby. Strominger identified Taylor as the man he had seen earlier
      beside the vehicle.

      Taylor claimed in his postconviction motion that trial counsel failed to
      properly object at trial to the admission of evidence that was obtained
      as a result of his arrest and, thus, failed to preserve for appeal the issue
      of the constitutionality of his arrest. He asserted that counsel either did
      not object to such evidence or that counsel’s objection was inadequate
      because counsel objected on bases other than the constitutionality of his
      detention and arrest. Taylor’s allegations in support of this claim
      focused on the brown shirt, which was received into evidence, and
      testimony by witnesses who identified one of the shooters as wearing a
      brown shirt.

      The postconviction district court rejected Taylor’s first postconviction
      claim. The district court reasoned in part that the trial court had
      reviewed Duncan’s actions in stopping and arresting Taylor and had
      “ruled Officer Duncan’s actions to be legal” and that therefore, the stop
      and arrest were not unconstitutional.

      We have reviewed the trial court’s ruling on Taylor’s motion to
      suppress. We determine that even if trial counsel had challenged the
      constitutionality of the detention and arrest on appeal, the ruling would
      have been affirmed. In reviewing a trial court’s ruling on a motion to
      suppress based on a claimed violation of the Fourth Amendment, an
                                          15
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 16 of 35 - Page ID # 1757




      appellate court applies a two-part standard of review. Regarding
      historical facts, an appellate court reviews the trial court’s findings for
      clear error, but whether those facts trigger or violate Fourth
      Amendment protection is a question of law that an appellate court
      reviews independently of the trial court’s determination. State v. Botts,
      299 Neb. 806, 910 N.W.2d 779 (2018). Based on the evidence
      presented by the State at the hearing on Taylor’s motion to suppress,
      we agree with the district court’s conclusion that the detention and
      arrest of Taylor did not violate the Fourth Amendment. Therefore, no
      evidence obtained as a result of Taylor’s arrest or detention should have
      been suppressed based on an illegal search or seizure.

      Because the trial court’s ruling on the motion to suppress was correct,
      we conclude that Taylor has not shown prejudice resulting from trial
      counsel’s failure to object at trial to evidence obtained as a result of his
      detention and arrest. Even if such objection had been made, it would
      properly have been overruled, and even if the issue had been preserved
      and raised on appeal, it would not have resulted in a reversal of Taylor’s
      conviction. See State v. Schwaderer, 296 Neb. 932, 898 N.W.2d 318
      (2017) (counsel not ineffective for failing to renew motion to suppress
      at trial when motion raised meritless argument). We therefore conclude
      that the district court did not err when it rejected Taylor’s first
      postconviction claim without an evidentiary hearing.

(Filing 8-6 at CM/ECF pp. 6-7.)

        The court has reviewed the transcript of the suppression hearing, as well as
the trial court’s decision denying the suppression motion, and the Nebraska Supreme
Court’s decision affirming the trial court’s determination. (See Filing 8-17 at
CM/ECF pp. 15-103; Filing 8-14 at CM/ECF pp. 16-28.) Upon such review, there is
sufficient evidence in the record, which has not been rebutted by clear and
convincing evidence, to support the state courts’ findings that in the absence of a
warrant, probable cause existed for Taylor’s detention and arrest, such that no Fourth
Amendment violation occurred. See Beck v. Ohio, 379 U.S. 89, 91 (1964) (an officer
has probable cause to make a warrantless arrest when the facts and circumstances
are sufficient to lead a reasonable person to believe that the defendant has committed
or is committing an offense); Carroll v. United States, 267 U.S. 132, 162 (1925)
                                          16
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 17 of 35 - Page ID # 1758




(probable cause exists where “the facts and circumstances within [the officers’]
knowledge . . . [are] sufficient in themselves to warrant a man of reasonable caution
in the belief” that an offense has been committed); Royster v. Nichols, 698 F.3d 681,
687-88 (8th Cir. 2012) (“An officer has probable cause to make a warrantless arrest
when the facts and circumstances are sufficient to lead a reasonable person to believe
that the defendant has committed or is committing an offense.”); Fisher v. Wal-Mart
Stores, Inc., 619 F.3d 811, 817 (8th Cir. 2010) (courts consider the totality of
circumstances based on the information available to officers at the time of the arrest,
“giving [officers] substantial latitude in interpreting and drawing inferences from
factual circumstances”). Specifically, the evidence supports the state courts’ findings
that, under the totality of the circumstances, Officer Duncan had a reasonable
suspicion that Taylor may have been involved in criminal activity. Upon finding the
Fourth Amendment claim lacked merit, the Nebraska Supreme Court reasonably
determined that any objection or appeal based on Fourth Amendment grounds would
have been futile, and thus, trial counsel’s performance did not prejudice Taylor’s
defense. See Kimmelman v. Morrison, 477 U.S. 365, 374, 375 (1986) (“[w]hen
defense counsel’s failure to litigate a Fourth Amendment claim competently is the
principal allegation of ineffectiveness, the [petitioner] must also prove that his
Fourth Amendment claim” has merit); Strickland, 466 U.S. at 689 (counsel is not
required to make futile objections). The court finds nothing to indicate that the
Nebraska Supreme Court’s ruling was based on an unreasonable determination of
the facts in light of the evidence or was contrary to, or involved an unreasonable
application of, clearly established federal law. Thus, Claim One is denied.

B. Claim Two

        Taylor asserts in Claim Two that he received ineffective assistance of counsel
in violation of the Sixth and Fourteenth Amendments when counsel failed to object
to all inadmissible hearsay testimony regarding the general location where the gun
used in the homicide was found and failed to raise at trial and on direct appeal the
fact that this testimony violated his Sixth Amendment right to confrontation. (Filing
1 at CM/ECF pp. 18-19.) Taylor raised Claim Two in his postconviction motion and
                                          17
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 18 of 35 - Page ID # 1759




appeal, and the Nebraska Supreme Court addressed and rejected the claim as
follows:

      Taylor’s second claim was that counsel was ineffective for failing to
      object to allegedly inadmissible hearsay testimony regarding the
      general location in which a gun tied to the shooting was found. In
      Taylor II, Taylor claimed that the trial court erred when it overruled his
      objection based on hearsay to testimony regarding the specific location
      in which the gun was found. We rejected the claim in Taylor II, in part
      because it was cumulative of prior testimony, to which Taylor did not
      object, regarding the general location in which the gun was found. In
      this postconviction claim, Taylor asserts counsel was ineffective for
      failing to object to the testimony regarding the general location. In
      effect, the claim is that trial counsel was deficient when he failed to
      object sooner.

      Joseph Copeland was a witness called by the State. Copeland lived near
      where the shooting occurred, and he testified that at the time of the
      shooting, just after he heard gunfire, he saw a man running down his
      street. Copeland further testified that approximately 2 months after the
      shooting, he called police to his residence because his son and a
      neighbor boy had found a gun “in the trees” when they were looking
      for an airplane they had lost when they “were playing down at the
      school.” Copeland testified that his son had brought the gun to him and
      that his son had shown him where he found the gun.

      When the State asked Copeland to indicate on a map the location where
      his son had said he had found the gun, Taylor’s counsel objected based
      on hearsay and the court sustained the objection. The State then asked
      Copeland whether he “physically went to that location,” and Copeland
      responded, “Yes.” The State again asked Copeland to identify the
      location on the map, and this time the court overruled Taylor’s
      counsel’s objection and allowed Copeland to identify the exact
      location.

      On appeal in Taylor II, the State conceded that Copeland’s testimony
      regarding the exact location of the gun was inadmissible hearsay, but it
      argued that admission of the testimony was harmless error. We agreed
      that the testimony was inadmissible hearsay and that the error was
                                         18
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 19 of 35 - Page ID # 1760




      harmless. We reasoned that Copeland’s testimony regarding the precise
      location of the gun was cumulative of earlier testimony by Copeland to
      which Taylor had not objected. We noted that Copeland had already
      testified without objection that his son had found the gun in the trees at
      the school. We also noted that Copeland’s earlier testimony had
      indicated that he lived near the school. We reasoned that this evidence,
      admitted without objection, already established that the gun was found
      near Copeland’s home. We further reasoned that the precise location of
      the gun “was not vital to the State’s case” and instead that “[t]he
      important fact was that the gun was found near Copeland’s home, in the
      area where Copeland had seen someone running the day of the
      shooting.” Taylor II, 287 Neb. at 394, 842 N.W.2d at 778. We
      concluded that “[b]ecause evidence of the general location of the gun
      was received without objection, the subsequent hearsay [regarding the
      exact location] was cumulative.” Id. We additionally reasoned that
      “there was a substantial amount of other evidence that established
      Taylor’s guilt.” Id.

      Taylor claimed in his postconviction motion that trial counsel was
      ineffective for failing to object based on hearsay as soon as Copeland
      mentioned the gun and the general location in which it was found. He
      argued that counsel knew from prior proceedings the nature of
      Copeland’s testimony and should have known where the testimony was
      going. He further argued that the error in admitting the evidence was
      not harmless because other evidence that we relied on in Taylor II to
      support his conviction was also improperly admitted.

      In its written order, the district court rejected Taylor’s second
      postconviction claim. The court noted that in Taylor II, we had found
      the error in admitting hearsay testimony regarding the exact location of
      the gun was harmless not only because it was cumulative of earlier
      testimony regarding the general location of the gun, but also “more
      significantly” because there was a substantial amount of other evidence
      that supported Taylor’s conviction. The court stated that it was apparent
      that “even if the Copeland testimony was completely disregarded the
      record contained sufficient evidence to support . . . Taylor’s
      conviction.”

      Taylor claims in this appeal that the postconviction district court erred
      in its legal analysis when it relied on our decision in Taylor II that
                                         19
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 20 of 35 - Page ID # 1761




      admission of hearsay testimony regarding the location of the gun was
      harmless error because of the substantial amount of other evidence that
      support Taylor’s conviction. He argues that much of the other evidence
      on which we relied in reaching our determination in Taylor II was also
      inadmissible because it was obtained as the result of his detention and
      arrest. However, as we discussed above, the trial court did not err when
      it determined that Taylor’s detention and arrest were not
      unconstitutional. Therefore, the other evidence upon which we relied in
      Taylor II was not improper based on a claim of illegal detention and
      arrest and it did support our conclusion in Taylor II that error in
      admitting hearsay regarding the specific location in which the gun was
      found was harmless error.

      In contrast to our analytical framework in the direct appeal, Taylor II,
      we note that in this postconviction action the operative question is not
      whether error in admitting the evidence was harmless error. Instead,
      with regard to Taylor’s claim of ineffective assistance of counsel, the
      court must determine whether counsel’s alleged deficient performance
      caused prejudice to the defendant. To show prejudice under the
      prejudice component of the Strickland test, the defendant must
      demonstrate a reasonable probability that but for his or her counsel’s
      deficient performance, the result of the proceeding would have been
      different. State v. Vela, 297 Neb. 227, 900 N.W.2d 8 (2017). This is a
      different standard from the harmless error analysis in Taylor II, which
      required us to find that Taylor’s conviction was surely unattributable to
      the error in admitting hearsay evidence of the specific location of the
      gun.

      In this postconviction action, the operative question is whether there is
      a reasonable probability that but for counsel’s failure to object to
      Copeland’s testimony regarding the general location of the gun the
      result of the proceeding would have been different. In other words, we
      must determine whether, if counsel had objected and the testimony had
      been excluded, there is a reasonable probability that Taylor would not
      have been convicted. We determine that because there was sufficient
      other evidence of Taylor’s guilt, the admission of Copeland’s
      unchallenged testimony regarding the location of the gun does not
      undermine confidence in the outcome of the trial and there was not a
      reasonable probability that the result of the trial would have been
      different if the testimony had been excluded. We conclude that the
                                         20
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 21 of 35 - Page ID # 1762




      district court did not err when it rejected Taylor’s second
      postconviction claim without an evidentiary hearing.

(Filing 8-6 at CM/ECF pp. 7-9.)

       The court finds that the Nebraska Supreme Court reasonably applied
Strickland’s prejudice prong in concluding that trial counsel’s failure to object to
testimony regarding the general location of the gun did not constitute ineffective
assistance. Specifically, the Nebraska Supreme Court reasonably determined that
there was not a reasonable probability that the result of the trial would have been
different if Copeland’s unchallenged testimony regarding the general location of the
gun had been excluded because there was sufficient other evidence of Taylor’s guilt,
which was set forth in the Nebraska Supreme Court’s opinion in Taylor II. That
evidence included:

      Hobson, Fortenberry, and Lade testified that they saw someone
      matching Taylor’s description in the area at the time of the shooting.
      Lade identified Taylor at trial. She also testified that on the day of the
      shooting, Taylor walked immediately in front of her as she pulled into
      her driveway. She heard him talking on his cell phone saying, “[W]here
      you at? Where you at? Come get me. I’m on 42nd.” She testified that
      he then hid behind some bushes and that she heard Taylor say, “[C]ome
      get me” into his cell phone. Cell phone records indicated multiple calls
      between Taylor’s telephone number and Nolan’s telephone number
      around the time of the shooting. Convenience store surveillance video
      footage also placed Taylor with Nolan and Kercheval before the
      shooting occurred.

      Taylor was apprehended shortly after the shooting, just several blocks
      away. At that time, Strominger identified Taylor as the individual he
      saw near the white vehicle Kercheval was driving, which vehicle fit the
      description of the vehicle suspected to be involved in the shooting.
      Taylor’s fingerprints were also found on a cup in the vehicle Kercheval
      was driving.

      Shortly before being apprehended by police, Taylor discarded a brown
      shirt. Bryson, the eyewitness to the shooting, identified the shirt
                                      21
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 22 of 35 - Page ID # 1763




      discarded by Taylor as the shirt worn by the shooter. Material found on
      Taylor’s hands was identified as possibly coming from a firearm.

(Filing 8-5 at CM/ECF p. 5.)

      The court finds nothing to indicate that the Nebraska Supreme Court’s ruling
was based on an unreasonable determination of the facts in light of the evidence or
was contrary to, or involved an unreasonable application of, clearly established
federal law. Accordingly, Claim Two is denied.

C. Claim Three

      In Claim Three, Taylor complains that he received ineffective assistance of
counsel in violation of the Sixth and Fourteenth Amendments when counsel failed
to object to and move for a mistrial based on the prosecutor’s improper closing
arguments and failed to assert the issue on direct appeal as plain error. (Filing 1 at
CM/ECF pp. 20-22.) Taylor raised Claim Three in his postconviction motion and
appeal, and the Nebraska Supreme Court addressed and rejected the claim as
follows:

      Taylor’s third claim was that counsel was ineffective for failing to
      object to and move for a mistrial based on allegedly improper closing
      arguments made by the prosecutor. Taylor identified five occurrences
      from the prosecutor’s closing arguments that he claimed were
      improper.

      In the first occurrence, the prosecutor referred to evidence that Taylor
      was riding in a car with a codefendant and told the jury, “you use your
      own common sense. There’s conversation going on in that car.” The
      prosecutor later stated, “We don’t have evidence of what happened in
      that car, but use your common sense, the discussion that took place
      before they get out of the car.” Taylor argued these comments were
      improper because the prosecutor was “inject[ing] her personal belief
      which was unsupported by the evidence more than once.”


                                         22
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 23 of 35 - Page ID # 1764




      In the second occurrence, the prosecutor referred to Copeland’s
      testimony and stated, “Copeland sees him on this block right here . . . .
      [Copeland] testified that he saw the defendant cut across right here . . .
      towards Mary Street where the gun’s found.” Taylor argued that these
      comments misstated the evidence because Copeland testified only that
      he saw a “black male” running down the street and that Copeland gave
      no further description and he never identified Taylor as the person he
      had seen.

      In the third occurrence, the prosecutor stated, “[Taylor] had just run
      through the neighborhood with that brown shirt holding this gun . . . in
      his shorts.” Taylor argued this comment was not supported by the
      evidence, because no witness testified to seeing Taylor holding a gun
      as he ran through the neighborhood.

      In the fourth occurrence, the prosecutor referred to Taylor’s
      codefendant, who testified at Taylor’s trial and stated:

            What [the codefendant] testified to is the truth. Did he tell
            you everything? No. He’s not telling you everything
            because he’s friends with [Taylor] . . . . He doesn’t want
            to give everything up, what he is telling you is the truth,
            because it’s corroborated throughout the testimony and
            evidence of all the other witnesses.

      The prosecutor stated in rebuttal:

            [Defense counsel] wants you to say that we called [the
            codefendant] a liar. We didn’t call him a liar. He told you
            the truth. Everything he told you is corroborated. . . .

            What he did tell you is the truth. And it’s corroborated by
            every other piece of evidence you have in this case . . . .

      Taylor argued that the prosecutor was improperly vouching for its main
      witness.

      In the fifth occurrence, the prosecutor referred to a witness who had
      seen the shooting and stated that she

                                           23
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 24 of 35 - Page ID # 1765




            came in here and she told you who she identified. Didn’t
            get a good look at either one of their faces, but think about
            it, use your common sense. If you’re standing there, you’re
            going through what [the witness] went through, are you
            going to remember a visual face or are you going to
            remember—is clothing going to stand out more? Is a
            brown shirt with orange writing, are you going to forget
            that?

      Taylor argued that this comment was improper because it asked the
      jurors to put themselves in the shoes of the witness and it therefore
      encouraged the jurors to depart from neutrality and to decide the case
      on the basis of personal interest and bias rather than on evidence.

      The district court rejected Taylor’s third postconviction claim. The
      court stated, “Having reviewed the record it is clear to this Court that
      the prosecution did not engage in prosecutorial misconduct as any
      statements made by the prosecutor that may have been inaccurate did
      not mislead and unduly influence the jury. The prosecutor was merely
      making her closing argument to the jury.” The court further stated that
      the prosecutor’s comments “were reasonably drawn inferences from the
      evidence” and that trial counsel had “used his opportunity, during his
      closing argument to contest and/or discredit” the prosecutor’s
      comments.

      Determining whether defense counsel was ineffective in failing to
      object to prosecutorial misconduct requires an appellate court to first
      determine whether the petitioner has alleged any action or remarks that
      constituted prosecutorial misconduct. State v. Ely, 295 Neb. 607, 889
      N.W.2d 377 (2017). A prosecutor’s conduct that does not mislead and
      unduly influence the jury does not constitute misconduct. Id. A
      prosecutor is entitled to draw inferences from the evidence in
      presenting his or her case, and such inferences generally do not amount
      to prosecutorial misconduct. Id. We determine that the first, second and
      third occurrences described above were instances of the prosecutor’s
      drawing inferences from the evidence in making her arguments to the
      jury and did not amount to prosecutorial misconduct.

      Regarding the fourth occurrence, Taylor argues that the prosecutor was
      improperly vouching for the witness. However, we do not read the
                                         24
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 25 of 35 - Page ID # 1766




      prosecutor’s comments as vouching for the truth of the witness’
      testimony. The prosecutor was not asserting that she had personal
      knowledge of the witness’ veracity. Instead, the prosecutor was
      pointing out that the testimony was corroborated by other evidence, and
      therefore, the prosecutor was drawing the inference that the witness’
      testimony was credible because it was consistent with other evidence.
      This argument did not amount to prosecutorial misconduct. See State v.
      Gonzales, 294 Neb. 627, 884 N.W.2d 102 (2016) (stating that while
      prosecutor should not express his or her personal belief or opinion as to
      truth or falsity of any testimony, when prosecutor’s comments rest on
      reasonably drawn inferences from evidence, prosecutor is permitted to
      highlight relative believability of witnesses).

      Regarding the fifth occurrence, Taylor contends that the prosecutor
      improperly asked the jurors to put themselves in the shoes of the
      witness and base their verdict on personal interest or bias. In his motion
      for postconviction relief, Taylor cited Forrestal v. Magendantz, 848
      F.2d 303, 309 (1st Cir. 1988), for the proposition that it is improper for
      an attorney to make a “so-called Golden Rule argument” which
      encourages the jury to put itself in the shoes of a plaintiff and which
      encourages the jury to depart from neutrality and to decide the case on
      the basis of personal interest and bias rather than on the evidence.
      However, the prosecutor’s comments in this case were significantly
      different from this sort of argument. Instead, the prosecutor used
      inferences from the evidence to explain why the witness may have
      remembered certain details but not remembered other details of the
      suspects’ appearances. The prosecutor did not ask the jurors to put
      themselves in the shoes of a party or in the shoes of the victim and to
      therefore render a verdict based on personal interest or bias. Instead, the
      prosecutor asked the jurors to consider how the circumstances may
      have affected the witness’ observations and recollections. These
      comments did not constitute misconduct.

      Because none of the occurrences urged by Taylor constituted
      prosecutorial misconduct, the district court did not err when it rejected
      Taylor’s third claim of ineffective assistance of counsel.

(Filing 8-6 at CM/ECF pp. 9-11.)


                                          25
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 26 of 35 - Page ID # 1767




       “A prosecutor must limit the closing argument to the evidence and the
reasonable inferences that may be drawn from it.” United States v. Eagle, 515 F.3d
794, 805 (8th Cir. 2008). The prosecutor is entitled to rebut defense attacks on
witness credibility. United States v. Collins, 642 F.3d 654, 657 (8th Cir. 2011).
However, “[i]mproper vouching occurs when a prosecutor refers to facts outside the
record, implies that the witness’s testimony is supported by facts not available to the
jury, gives an implied guarantee of truthfulness, or expresses a personal opinion
regarding witness credibility.” United States v. Beaman, 361 F.3d 1061, 1065 (8th
Cir. 2004). In addition, “[a] so-called ‘golden rule’ argument which asks the jurors
to place themselves in the position of a party ‘is universally condemned because it
encourages the jury to ‘depart from neutrality and to decide the case on the basis of
personal interest and bias rather than on the evidence.’” United States v. Palma, 473
F.3d 899, 902 (8th Cir. 2007) (citations omitted).

       Importantly, when comments made during a prosecutor’s closing argument
are not objectionable, they are not a basis for an ineffective assistance of counsel
claim. Epps v. State, 901 F.2d 1481, 1483 (8th Cir. 1990); see also Williams v.
Lockhart, 797 F.2d 344, 347 (8th Cir. 1986) (rejecting an ineffective assistance of
trial counsel claim in relevant part because the prosecutor’s closing argument was
not improper).

       Here, the Nebraska Supreme Court determined that there was no error in the
prosecutor’s comments and therefore rejected Taylor’s claim that trial counsel was
ineffective for failing to object to them. Upon review of the record, the court
concludes that this ruling by the Nebraska Supreme Court was not factually
unreasonable, nor did it involve a misapplication of Strickland or any other federal
law. In each of the statements identified by Taylor, the prosecutor was drawing
reasonable inferences from the evidence and/or emphasizing the plausibility of a
State witness’s testimony because such testimony was corroborated by other
evidence. Because the portions of the prosecutor’s closing argument challenged by
Taylor were not objectionable, the failure of trial counsel to object to those
statements does not constitute the ineffective assistance of counsel. The decision of
                                          26
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 27 of 35 - Page ID # 1768




the Nebraska Supreme Court rejecting this ineffective assistance of counsel claim
was not contrary to, or an unreasonable application of, clearly established federal
law. See Kinder v. Bowersox, 272 F.3d 532, 554 (8th Cir. 2001) (noting the state
court reasonably applied Strickland in deciding that it was not “objectively
unreasonable for counsel to fail to object to” a prosecutor’s closing argument that
had not been found improper). Furthermore, because there was no merit to Taylor’s
prosecutorial misconduct claims, counsel’s failure to raise the claims on appeal
cannot constitute ineffective assistance of counsel. See Garrett v. United States, 78
F.3d 1296, 1305 (8th Cir. 1996) (“It is true that if there is no merit to a claim, failure
to raise it on appeal does not result in ineffective assistance under Strickland.”).
Accordingly, Taylor is not entitled to habeas relief on Claim Three.

D. Claim Four

        In Claim Four, Taylor contends that his rights under the Fifth, Sixth, and
Fourteenth Amendments were violated when the cumulative effect of his counsel’s
deficient performance resulted in an unfair trial. (Filing 1 at CM/ECF p. 22.) On
postconviction appeal, the Nebraska Supreme Court rejected this argument,
explaining that, because none of Taylor’s individual claims of ineffective assistance
of counsel had merit, “the cumulative effect of such claims did not result in an unfair
trial” and did “not merit postconviction relief.” (Filing 8-6 at CM/ECF p. 11 (citing
State v. Robinson, 843 N.W.2d 672 (Neb. 2014).)

       The Eighth Circuit has made clear that “cumulative error does not call for
habeas relief, as each habeas claim must stand or fall on its own.” Girtman v.
Lockhart, 942 F.2d 468, 475 (8th Cir. 1991) (quoting Scott v. Jones, 915 F.2d 1188,
1191 (8th Cir. 1990)); see also Middleton v. Roper, 455 F.3d 838 (8th Cir. 2006).
As such, the court finds that the Strickland standard does not demand a cumulative
performance inquiry. See Forrest v. Steele, 764 F.3d 848, 860 (8th Cir. 2014)
(Supreme Court precedent does not obligate courts “to bundle individual claims of
attorney error and determine whether the body of these alleged faults, en masse,
overcome Strickland’s presumption of reasonableness”); see also Wainwright v.
                                           27
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 28 of 35 - Page ID # 1769




Lockhart, 80 F.3d 1226, 1233 (8th Cir. 1996) (“Errors that are not unconstitutional
individually cannot be added together to create a constitutional violation. Neither
cumulative effect of trial errors nor cumulative effect of attorney errors are grounds
for habeas relief.” (internal citation omitted)). No Supreme Court decision
“purport[s] to aggregate each discrete and potentially unrelated claim of
ineffectiveness into a single performance inquiry.” Forrest, 764 F.3d at 861. Rather,
“‘[a] fair assessment of attorney performance requires that every effort be made . . .
to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate
the conduct from counsel’s perspective at the time’” of each decision. Id. (quoting
Strickland, 466 at 689).

        Here, the Nebraska Supreme Court reasonably applied Strickland by
analyzing individually each of the discrete ineffective assistance of counsel claims
raised by Taylor and considering those circumstances appearing relevant to each
claim. See id. In addition, given the absence of Supreme Court precedent applying
the cumulative error doctrine to claims of ineffective assistance of counsel, and the
fact that none of Taylor’s individual claims have merit, the court cannot say that the
Nebraska Supreme Court’s rejection of Taylor’s cumulative error claim was contrary
to, or an unreasonable application of, clearly established federal law. See Wright v.
Van Patten, 552 U.S. 120, 126 (2008) (“Because our cases give no clear answer to
the question presented, let alone one in [the petitioner’s] favor, it cannot be said that
the state court unreasonably applied clearly established federal law.”); Schriro v.
Landrigan, 550 U.S. 465, 478 (2007) (The Arizona Supreme Court did not
unreasonably apply federal law because “we have never addressed a situation like
this.”) Nonetheless, even if a cumulative error review is appropriate, relief is not
justified because the sum of no prejudice at all from any of the alleged errors is no
prejudice at all in the aggregate. Accordingly, Taylor is not entitled to federal habeas
relief on Claim Four.




                                           28
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 29 of 35 - Page ID # 1770




E. Claim Five

      Taylor argues in Claim Five that his rights under the Fifth and Fourteenth
Amendments were violated when the trial court allowed the State to present hearsay
testimony by Joseph Copeland about where a gun used in the homicide was located
over Taylor’s objections. (Filing 1 at CM/ECF p. 23.)

       Taylor did not raise a federal constitutional claim regarding the hearsay
testimony in the Nebraska Supreme Court. Rather, on direct appeal in Taylor II,
Taylor relied solely on state law evidentiary grounds, and unsurprisingly, the
Nebraska Supreme Court resolved the issue on state law grounds. (See Filing 8-7 at
CM/ECF pp. 6, 14-16; Filing 8-5 at CM/ECF pp. 4-5.) Taylor did not specifically
assert a violation of his Fifth and Fourteenth Amendment rights, refer to the Fifth
and Fourteenth Amendments of the United States Constitution, or cite a relevant
federal constitutional case or a state case raising a pertinent federal constitutional
issue. See Carney, 487 F.3d at 1096. Fair presentation of a federal constitutional
claim requires the petitioner to make the federal basis of the claim explicit to the
state court, either by citing federal law or decisions of federal courts. Duncan v.
Henry, 513 U.S. 364, 365-66 (1995) (“If state courts are to be given the opportunity
to correct alleged violations of prisoners’ federal rights, they must surely be alerted
to the fact that the prisoners are asserting claims under the United States
Constitution.”). Taylor cited exclusively to state statutes, state evidentiary rules, and
state court decisions; thus, he failed to adequately indicate that he was asserting a
violation of his federal constitutional rights. See Baldwin v. Reese, 541 U.S. 27, 33
(2004) (holding that a petitioner’s failure to identify a federal claim or to cite case
law which might alert the state court to the federal nature of a claim is not fair
presentation). Therefore, Taylor did not “fairly present” federal constitutional
arguments with respect to the hearsay testimony in the Nebraska state courts as
required by 28 U.S.C. § 2254(b)(1). Accordingly, Claim Five is procedurally
defaulted, not unexhausted, because he cannot now present this claim to the
Nebraska state courts.


                                           29
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 30 of 35 - Page ID # 1771




      In the alternative, the court finds that the claim is without merit. Under some
circumstances, trial errors can amount to a denial of due process. As the court held
in Garcia v. Mathes, 474 F.3d 1014 (8th Cir. 2007):

      In the habeas context, “[q]uestions regarding admissibility of evidence
      are matters of state law.” Rousan v. Roper, 436 F.3d 951, 958 (8th Cir.
      2006) (quotation omitted). “A federal issue is raised only where trial
      errors infringe on a specific constitutional protection or are so
      prejudicial as to amount to a denial of due process.” Bucklew v.
      Luebbers, 436 F.3d 1010, 1018 (8th Cir. 2006). “The [applicant] must
      show that the alleged improprieties were so egregious that they fatally
      infected the proceedings and rendered his entire trial fundamentally
      unfair.” Rousan, 436 F.3d at 958-59 (quotation omitted).

Garcia, 474 F.3d at 1017.

       On direct appeal in Taylor II, the Nebraska Supreme Court determined that
Copeland’s statement concerning the exact location of the gun was hearsay and
should not have been admitted, but that the error was harmless because “[t]he
evidence was cumulative, and there was a substantial amount of other evidence that
established Taylor’s guilt.” (Filing 8-5 at CM/ECF p. 5.) The court wrote:

      Taylor objected when Copeland was asked to identify the exact location
      where the gun was found. When the objection was overruled, Copeland
      stated that the gun was found in the bushes at 40th and Mary Streets
      about 6 feet from the street. But Copeland had already testified without
      objection that his son and a neighbor found the gun while looking for
      their lost airplane in the trees at the school. He also testified without
      objection that on the day of the shooting, there was a lot of traffic
      around the school, indicating that the school was close to his home.
      Thus, evidence admitted without objection showed the gun was found
      near Copeland’s home.

      . . . . [T]he fact that the gun was located precisely at 40th and Mary
      Streets was not vital to the State’s case. The important fact was that the
      gun was found near Copeland’s home, in the area where Copeland had


                                         30
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 31 of 35 - Page ID # 1772




      seen someone running the day of the shooting. Evidence of that fact
      was admitted without objection.

      Because evidence of the general location of the gun was received
      without objection, the subsequent hearsay was cumulative. . . .

(Filing 8-5 at CM/ECF p. 5.) The Nebraska Supreme Court further found that there
was a substantial amount of other evidence that established Taylor’s guilt, which the
court previously discussed in detail in Claim Two. (Filing 8-5 at CM/ECF p. 5.)
Taylor has failed to rebut the Nebraska Supreme Court’s findings by clear and
convincing evidence.

       In light of the above, the court finds that Taylor has made no showing that
trial was fundamentally unfair. The hearsay statement did not add anything
substantial to the case that was not otherwise provided through other evidence and
testimony, which supports the verdict. There is no reasonable probability that the
admission of the hearsay statement affected the outcome of Taylor’s trial.

F. Claim Six

       Last, Taylor claims that his rights under the Fifth and Fourteenth Amendments
were violated when the trial court allowed Officer Strominger to make an in-court
identification that was the product of an unduly suggestive identification of Taylor
made by Officer Strominger. Taylor raised Claim Six on direct appeal in Taylor II,
and the Nebraska Supreme Court addressed and rejected the claim as follows:

      Over Taylor’s objection, the district court allowed Strominger to
      identify Taylor as the person he had seen next to the vehicle suspected
      to be involved in the shooting. Taylor claims the court erred in
      permitting this identification, because it was tainted by the
      circumstances surrounding Strominger’s previous identification of
      Taylor. He contends that Strominger’s identification on the day of the
      shooting was overly suggestive, because Taylor was taken to
      Strominger in handcuffs and because Strominger was told that Taylor
      had been arrested nearby and had discarded a brown shirt before his
                                        31
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 32 of 35 - Page ID # 1773




      arrest. He claims Strominger’s identification also was undermined by
      Kercheval’s testimony that Taylor left the white vehicle before the
      shooting and that Kercheval did not see Taylor again until long after
      the shooting.

      Strominger’s identification of Taylor was the result of a showup. A
      showup is usually defined as a one-on-one confrontation where the
      witness views only the suspect, and it is commonly conducted at the
      scene of the crime, shortly after the arrest or detention of a suspect and
      while the incident is still fresh in the witness’ mind. State v. Garcia,
      235 Neb. 53, 453 N.W.2d 469 (1990).

      An identification procedure is constitutionally invalid only when it is
      so unnecessarily suggestive and conducive to an irreparably mistaken
      identification that a defendant is denied due process of law. State v.
      Smith, 269 Neb. 773, 696 N.W.2d 871 (2005). See, also, Perry v. New
      Hampshire, 565 U.S. 228, 132 S. Ct. 716, 181 L.Ed.2d 694 (2012). The
      admission of evidence of a showup does not, by itself, violate due
      process. See Neil v. Biggers, 409 U.S. 188, 93 S. Ct. 375, 34 L.Ed.2d
      401 (1972). A determination of impermissible suggestiveness is based
      on the totality of the circumstances. See id.

      The U.S. Supreme Court has stated a two-part test for determining the
      admissibility of an out-of-court identification: “First, the trial court
      must decide whether the police used an unnecessarily suggestive
      identification procedure. . . . If they did, the court must next consider
      whether the improper identification procedure so tainted the resulting
      identification as to render it unreliable and therefore inadmissible.”
      Perry, 565 U.S. at 235, 132 S. Ct. at 722.

      Reliability is the linchpin in determining the admissibility of
      identification testimony. State v. Faust, 269 Neb. 749, 696 N.W.2d 420
      (2005). We have stated:

            The factors to be considered [in determining the reliability
            of a witness’ identification] include (1) the opportunity of
            the witness to view the alleged criminal at the time of the
            crime, (2) the witness’ degree of attention, (3) the accuracy
            of his or her prior description of the criminal, (4) the level
            of certainty demonstrated at the confrontation, and (5) the
                                         32
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 33 of 35 - Page ID # 1774




            time between the crime and the confrontation. . . . Against
            these factors is to be weighed the corrupting influence of
            the suggestive identification itself.

      Id. at 757, 696 N.W.2d at 427 (citations omitted).

      We previously considered the constitutionality of a one-on-one
      identification in State v. Wickline, 232 Neb. 329, 440 N.W.2d 249
      (1989), disapproved on other grounds, State v. Sanders, 235 Neb. 183,
      455 N.W.2d 108 (1990). In Wickline, 232 Neb. at 335, 440 N.W.2d at
      253, we concluded that the identification of a defendant was not unduly
      suggestive where (1) the witness observed the defendant standing near
      a stolen vehicle and, a few minutes later, hiding behind a utility pole
      and (2) about 4 hours after initially observing the defendant, the same
      witness identified the defendant “without displaying or suggesting any
      uncertainty in her identification.”

      Strominger’s identification of Taylor was made under circumstances
      comparable to those in Wickline, and we conclude that the identification
      of Taylor was not unduly suggestive or conducive to a mistaken
      identification. On the day of the shooting, Strominger observed a
      person outside a vehicle that may have been involved in the shooting.
      Within a matter of minutes, other police officers brought Taylor to
      Strominger’s location. Strominger immediately identified Taylor as the
      person he had previously observed. Under these circumstances, Taylor
      was not denied due process of law. Strominger’s identification was not
      unnecessarily suggestive or conducive to an irreparably mistaken
      identification.

      Taylor emphasizes that he was handcuffed in the back of a police
      cruiser and that the officers who detained Taylor told Strominger that
      Taylor might be the person who ran from the white vehicle. But these
      facts do not render Strominger’s identification unduly suggestive.
      Strominger was a police officer. His duties required him to identify
      suspects. As he was responding to a shooting, Strominger saw Taylor
      standing next to a vehicle that may have been involved in the shooting.
      Because Strominger thought Taylor also might have been involved in
      the shooting, Strominger provided a description of Taylor to other
      officers, who located Taylor based on that description. Then, during the
      initial minutes of the investigation, Strominger identified Taylor as the
                                         33
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 34 of 35 - Page ID # 1775




      person he had observed near the suspect vehicle. This procedure was
      not unduly suggestive.

(Filing 8-5 at CM/ECF pp. 5-7.)

       “[T]he admission of evidence of a showup without more does not violate due
process.” Neil v. Biggers, 409 U.S. 188, 198 (1972). To determine whether an
identification violates a criminal defendant’s due process rights, a court must first
determine whether the “law enforcement officers use[d] an identification procedure
that [was] both suggestive and unnecessary.” Perry v. New Hampshire, 565 U.S.
228, 238-39 (2012) (citing Manson v. Brathwaite, 432 U.S. 98, 107 (1977); Biggers,
409 U.S. at 198). However, “[e]ven when the police use such a procedure . . .
suppression of the resulting identification is not the inevitable consequence.” Id. The
court must apply a “totality of the circumstances” approach, on a case-by-case basis,
to determine “whether [the] improper police conduct created a ‘substantial
likelihood of misidentification.’” Id. at 239 (quoting Biggers, 409 U.S. at 201). The
factors to be considered in determining the reliability of an identification include
whether there are indicia of reliability, such as the witness’ opportunity to view the
participants in the crime and whether attention was paid; the accuracy of prior
descriptions of the accused; the level of certainty that the identifying party
demonstrates when confronted with the person who is identified; and the length of
time between the crime and the confrontation. Manson, 432 U.S. at 114.

       The Nebraska Supreme Court cited and applied Supreme Court case law, and
its conclusion that Strominger’s identification of Taylor was not unduly suggestive
or conducive to a mistaken identification was neither contrary to, nor an
unreasonable application of, clearly established federal law. Nor has Taylor
demonstrated that the Nebraska Supreme Court unreasonably determined the facts
governing the reliability of Strominger’s identification of Taylor. Thus, Taylor is not
entitled to habeas corpus relief on Claim Six.




                                          34
4:19-cv-03102-RGK-PRSE Doc # 15 Filed: 02/12/21 Page 35 of 35 - Page ID # 1776




                   V. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under § 2254 unless he is granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). The court has applied the appropriate standard and determined that
Taylor is not entitled to a certificate of appealability.

       IT IS THERFORE ORDERED that the Petition for Writ of Habeas Corpus
(filing 1) is denied and dismissed with prejudice. No certificate of appealability has
been or will be issued. Judgment will be issued by separate document.

      Dated this 12th day of February, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                         35
